         Case 2:13-cr-00077-EEF-JVM Document 425 Filed 05/06/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  *           CRIMINAL DOCKET
                                                          *
VERSUS                                                    *           NO. 13-77
                                                          *
VICTOR LACAYO                                             *           SECTION "L"


                                      ORDER & REASONS


         Pending before the Court is Petitioner Victor Lacayo’s Motion for Compassionate Release.

R. Doc. 420. The government opposes the motion. R. Doc. 424. Having considered the parties’

arguments and the applicable law, the Court now rules as follows.

    I.      BACKGROUND

         On February 5, 2014, Victor Lacayo appeared before the Honorable Kurt D. Engelhardt

and pleaded guilty to Count One of an indictment charging him with conspiracy to distribute and

possess with the intent to distribute one kilogram or more of heroin, in violation of Title 21, United

States Code, section 846. On May 14, 2014, he was sentenced to 238 months in the custody of the

Bureau of Prisons, to be followed by a five-year term of supervised release. R. Doc. 132. Mr.

Lacayo was also ordered to pay a $100 special assessment fee. R. Doc. 132 at 5. He shortly

thereafter appealed the judgment and a Federal Public Defender was appointed to him. R. Doc.

134, 140. On April 16, 2015, Mr. Lacayo’s appeal was dismissed by the United States Court of

Appeals for the Fifth Circuit as frivolous. R. Doc. 312. On June 15, 2016, Mr. Lacayo filed a

Motion to Vacate Under 28 U.S.C. § 2255, R. Doc. 388, which was denied on February 8, 2018.

R. Doc. 400. On June 27, 2018, Mr. Lacayo’s case was transferred to this section of the Court. R.

Doc. 414. He subsequently filed a Motion to Reduce Sentence, R. Doc. 417, and the motion was

referred to the Retroactivity Screening Committee for determination of eligibility, R. Doc. 418. To
          Case 2:13-cr-00077-EEF-JVM Document 425 Filed 05/06/20 Page 2 of 5



date, the Committee has not rendered a determination. Accordingly, Mr. Lacayo filed a Motion for

Compassionate Release Under the First Step Act on April 16, 2020, which is presently before the

Court. R. Doc. 420.

    II. PENDING MOTION

           Mr. Lacayo seeks immediate release from prison. R. Doc. 420. He explains that due to

“circumstances that have become life or death” and “the prison’s understaffed ability to process

requests for emergency relief,” he is unable to exhaust his administrative remedies. R. Doc. 420 at

1. Mr. Lacayo stresses that he suffers from diabetes and accordingly is highly threatened by the

global outbreak of COVID-19. R. Doc. 420 at 1. He further notes that the death rate from the

illness is significantly higher for individuals with diabetes and high blood pressure and warns that

it “is only a matter of time before the Global Pandemic [reaches] the Beaumont Low Federal

Prison.” R. Doc. 420 at 2. Mr. Lacayo pleads that continued incarceration in the face of the global

pandemic is tantamount to “a potential death sentence,” which is not justified in light of the non-

violent nature of his offense of conviction. R. Doc. 420 at 3. In sum, Mr. Lacayo seeks a

commutation or reduction of his nineteen-year sentence and the imposition of a term of house

arrest.

           In opposition, the government argues that compassionate release is not warranted because

Mr. Lacayo has failed to exhaust his administrative remedies. R. Doc. 424 at 1. Additionally, the

government contends Mr. Lacayo has failed to demonstrate that compassionate release is

appropriate based on the merits. R. Doc. 424 at 1. The government explains that although the

Attorney General has instructed the BOP to use all available statutory authorities to grant home

confinement where appropriate, Mr. Lacayo does not meet the qualifications for such relief.

    III.     LAW & DISCUSSION

    Title 18, United States Code § 3582(c), governing compassionate release, provides:
                                                  2
      Case 2:13-cr-00077-EEF-JVM Document 425 Filed 05/06/20 Page 3 of 5



   The court may not modify a term of imprisonment once it has been imposed except . . .
   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant
   after the defendant has fully exhausted all administrative rights to appeal a failure of the
   Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
   from the receipt of such a request by the warden of the defendant's facility, whichever
   is earlier . . . .

18 U.S.C. § 3582(c). Mr. Lacayo admits that he has not filed a request for compassionate release

with the Warden of FCI Beaumont. R. Doc. 420 at 1. Unfortunately, his failure to do so is fatal, as

this Court agrees with the majority of courts in concluding that the exhaustion of administrative

remedies is a mandatory prerequisite to seeking compassionate release, even in light of the ongoing

outbreak of COVID-19. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(characterizing failure to exhaust administrative remedies as “a glaring roadblock foreclosing

compassionate release at this point”); United States v. Nevers, No. CR 16-088, 2020 WL 1974254,

at *2 (E.D. La. Apr. 24, 2020) (“[T]he Court cannot consider Petitioner’s request for instant release

or home confinement until she has complied with the exhaustion requirements of § 3582(c)(1)(A)

. . . .”); United States v. Zywotko, No. 219CR113FTM60NPM, 2020 WL 1492900, at *1 (M.D.

Fla. Mar. 27, 2020) (“[S]ince Defendant has failed to exhaust his administrative remedies, the

Court does not possess authority to grant relief under § 3582(c)(1)(A)(i).”); United States v.

Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“Because

defendant has not satisfied the exhaustion requirement, the court lacks authority to grant relief

under § 3582(c)(1)(A)(i).”); United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL

1307108, at *3 (D. Conn. Mar. 19, 2020) (“As a threshold matter, Mr. Gileno has not satisfied the

requirement under 18 U.S.C. § 3582(c)(1)(A) to first request that the Bureau of Prisons file a

motion on his behalf and then show that thirty days have passed without any BOP action. As a

result, the Court cannot consider his motion to modify his sentence.”).

       Mr. Lacayo nevertheless requests that the Court waive the 30-day waiting period required


                                                 3
       Case 2:13-cr-00077-EEF-JVM Document 425 Filed 05/06/20 Page 4 of 5



by § 3582(c). While some courts have recognized that futility may excuse the failure to exhaust

administrative remedies, especially in light of “unique circumstances and the exigency of a rapidly

advancing pandemic,” United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020), other have remained faithful to the statutory text and rejected similar

arguments, see, e.g., Eberhart, 2020 WL 1450745, at *2. Even if courts can waive the exhaustion

requirement when pursuing administrative remedies would be futile, Mr. Lacayo has not

demonstrated that taking such steps would be futile in his case. The Court recognizes the dire

situation within federal correctional institutions in this unprecedented situation but notes that the

BOP has implemented a number of COVID-19-related protocols aimed at protecting inmates and

staff. R Doc. 424 at 14. The Attorney General has instructed the BOP to prioritize home

confinement 1 and has specifically expanded opportunities for home release in light of the virus. 2

Furthermore, allowing the BOP to evaluate the merits of Mr. Lacayo’s request for compassionate

release before directing the motion to the Court is an efficient use of judicial resources, as the BOP

is in the best position to understand both the specific threat posed to Mr. Lacayo’s health by the

virus’ spread within the facility and the potential consequences of his early release. If, as Mr.

Lacayo suggests, the staff at FCI Beaumont is indeed unable to address his request within thirty

days of its submission, the judicial system remains available to him.

        Although the Court recognizes the urgency of Mr. Lacayo’s request, it lacks the authority

to defy the statutory mandate set forth in the First Step Act. Because the Court finds that Mr.

Lacayo’s motion is barred by his failure to exhaust administrative remedies, it will not address the

merits of his claim.



        1
           Attorney General, Prioritization of Home Confinement As Appropriate in Response to COVID-19
Pandemic (Mar. 26, 2020), https://www.bop.gov/resources/news/pdfs/20200405_covid-19_home_ confinement.pdf.
         2
           Attorney General, Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (Apr.
3, 2020), https://www.justice.gov/file/1266661/download.
                                                      4
      Case 2:13-cr-00077-EEF-JVM Document 425 Filed 05/06/20 Page 5 of 5



   IV. CONCLUSION

       Considering the foregoing,

       Mr. Lacayo’s Motion for Compassionate Release, R. DOC. 420, is DENIED without

prejudice to his right to refile the motion once the applicable administrative remedies have been

exhausted.

       New Orleans, Louisiana this 5th day of May, 2020.



                                                               _________________
                                                                   Eldon E. Fallon
                                                             United States District Judge




                                               5
